ORDER

PER CURIAM.
This court received a certified copy of the judgment from the Clerk of the Supreme Court of the United States in Shin-*222seki v. Sanders, — U.S. -, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate issued on October 30, 2007, is hereby recalled and the appeal is reinstated.
(2) The Supreme Court of the United States has remanded the case to this court, and directs us to reinstate the judgment of the United States Court of Appeals for Veterans Claims. Accordingly, we hereby reinstate the judgment of the United States Court of Appeals for Veterans Claims, which affirmed the Board of Veterans’ Appeals denial of Mr. Sanders’ claim for service connection for choriore-tinitis of his right eye.